Mr. Presiding Justice McBride delivered the opinion of the court. 6. Cabbiebs, § 402*—when negligence in operation of train striking passenger who alighted from another train is not wilful and wanton. Where at the time plaintiffs’ intestate, a passenger who had alighted from a train, was struck, the train which struck him was being operated on a parallel track at a rate of four to six miles an hour, with a brakeman having a lighted lantern on the foremost car and his lantern in a conspicuous place and in accordance with the city ordinances, such operating of the train held not wilful and wanton, notwithstanding the brakeman allowed the train to proceed after he had seen the deceased approaching for some distance before reaching the point where deceased was injured. 7. Cabbiebs, § 402*—when operator of train has right to assume that passenger alighting from another train will not step on tracks. The operator of a railroad train who saw plaintiffs’ intestate, a passenger who had alighted from another train, approaching the track for some distance before reaching the point where the intestate was injured, held to have a right to assume that the intestate would see the train moving and would act as a reasonably prudent man and not step upon the track in front of the train. 8. Cabbiebs, § 493*—when instruction on contributory negligence of passenger struck by another train after alighting is proper. In an action to recover for the death of a passenger who was struck by another train after alighting from the one on which he was passenger, an instruction that if plaintiffs’ intestate had looked and by the exercise of ordinary care could have ascertained the approach of defendants’ train along the track in time to have avoided injury and did not look, plaintiffs could not recover, held proper.